DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 07/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,134,729 B2 and 10,879,234 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a device in claim 1, particularly in combination with the limitation that at least a first one of the noise suppression portions in the first one of the tiers, and at least two third ones of the active device portions in a third one of the tiers, vertically above or below the first one of the tiers, is directly above or below and coextensive with the at least the first one of the noise suppression portions of the first one of the tiers.  For example, Atsumi et al. (US 2013/0069132 A1, cited in IDS filed on 05/12/2021), teaches a stacked three dimensional semiconductor device comprising a plurality of tiers stacked over one another, wherein each of the plurality of tiers comprising a plurality of active device portions and noise suppression portions (fig. 9 and paragraph 171), except the additional limitation discussed above in combination.  Claims 8 and 17 are allowed with the similar reason for allowance of claim 1 as discussed above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/
Primary Examiner, Art Unit 2829